DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 9-26-22.
	Claims 1-30 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group I, , the gamma variant of SARS-CoV-2 virus, claims 1-11, 13-30, in the reply filed on 9-26-22 is acknowledged.  The traversal is on the ground(s) that no serious burden exists to examine all of the B.1 lineages of SARS-CoV-2.  This is not found persuasive because the searches required for properly examining all of the B.1 lineages claimed, would pose a serious burden on the examiner.  While the searches of all of the SARS-CoV-2 lineages might be overlapping, they are not coextensive..
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9-26-22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the SLR14 treatment regarding the timing relative to virus replication which determines protective activities in mice under the conditions set forth in the specification and set forth below, does not reasonably provide enablement for methods of treating, reducing, minimizing, or preventing SARS-CoV-2 infection and/or viral replication in any subject, or minimizing at least one complication from the infection, which SARS-CoV-2 infection is caused by at least one variant strain of SARS-CoV-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods for treating severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection in any subject comprising administering to the subject a therapeutically effective amount of a hairpin structure, which subject is optionally a tumor-bearing subject, an immune-compromised or immunodeficient subject, which administering optionally takes place before or after the subject is exposed to the virus causing the SARS-CoV-2 infection, which hairpin optionally comprises a ribonucleic acid (RNA) molecule, and optionally further comprises a 3'-overhang optionally comprising one, two, or three non-base pairing nucleotides, which treatment optionally reduces, minimizes, or prevents viral replication in the subject, or minimizes at least one complication from the infection, which SARS-CoV-2 infection is caused by at least one variant strain of SARS-CoV-2, which hairpin optionally comprises a loop or a linker, which linker is optionally free of a nucleoside, nucleotide, deoxynucleoside, or deoxynucleotide, or any surrogates or modifications thereof, or optionally free of a phosphate backbone, or any surrogates or modifications thereof, or optionally comprises at least one selected from the group consisting of an ethylene glycol group, an amino acid, and an alkylene chain, or which linker optionally comprises -(OCH2CH2)n-, wherein n is an integer ranging from 1 to 10, which hairpin optionally comprises one or two blunt ends, or comprises a 5'- terminus group selected from the group consisting of a 5'-triphosphate and a 5'-diphosphate, or which hairpin optionally comprises a modified phosphodiester backbone, or at least one 2'-modified nucleotide, or at least one modified base, or which hairpin optionally comprises at least one abasic nucleotide.
The teachings in the specification: 
The specification teaches the following:
FIGs. 4A-4C illustrate the finding that SLR14 treatment timing relative to virus replication determines protective activities. FIG. 4A illustrates a non-limiting treatment scheme: K18 mice were intranasally infected with 103 PFU SARS-CoV-2. 15 ug SLR14 or vehicle were intravenously administered either 16 hours before, 4 hours post, or 24 hours post infection. Weight loss and survival were monitored daily. FIG. 4B illustrates weight changes compared to day 0 (day of infection) of SLR14- and vehicle-treated K18 mice from day 0 to day 14. FIG. 4C illustrates survival, defined as 20% weight loss compared to day 0, of SLR14- and vehicle-treated K18 mice from day 0 to day 14.

FIG. 5A-5K illustrate the finding that a single dose of SLR14 confers protection against lethal SARS-CoV-2 infection in human ACE2 transgenic K18 mice. FIG. 5A: Experimental scheme: K18-hACE2 mice were intranasally infected with 103 PFU SARS-CoV-2 4 hours post infection, 15 ug SLR14 or vehicle were intravenously administered. Weight loss and survival were monitored daily up to 14 DPI. 

hACE2 mice from 1 to 14 DPI. FIGs. 5D-5E: Measurement of genomic viral RNA in the lung 5 DPI…  FIG. 5F: Measurement of infectious virus titer in the lung 5 DPI by plaque assay… FIGs. 5G- 5I: Measurement of expression of interferon stimulated genes (ISG) Cxcla (FIG. 5G), Isg5 (FIG. 5H) and Usp18 (FIG. 5I) in the lung 5 DPI. 

FIGs. 7A-7C illustrate a non-limiting experiment testing the effect of treatment timing on SLR14-mediated protection. As demonstrated herein, SLR14 treatment timing relative to virus replication determines protective activities. FIG. 7A: Treatment scheme — K18 mice were intranasally infected with 103 PFU SARS-CoV-2. 15 ug SLR14 or vehicle were intravenously administered either 16 hours before, 4 hours post, or 24 hours post infection. Weight loss and survival were monitored daily. FIG. 7B: Weight changes compared to day 0 (day of infection) of SLR14- and vehicle-treated K18 mice from day 0 to day 14 were measured. FIG. 7C: Survival, defined as 20% weight loss compared to day 0, of SLR14- and vehicle-treated K18 mice from day 0 to day 14 was measured. 

FIGs. 8A-8C illustrate a non-limiting experiment testing the role of type I interferon signaling in SLR14-mediated protection. FIG. 8A: Treatment scheme — 2 hours before infection, K18 mice were intraperitoneally treated with 2 mg of anti-IFNAR blocking antibodies or PBS, followed by intranasal infection with 103 PFU SARS-CoV-2. 15 ug SLR14 or vehicle were intravenously administered 4 hours post infection. Weight loss and survival were monitored daily. FIG. 8B: Weight changes compared to day 0 (day of infection) of anti-IFNAR- and PBS- treated K18 mice from day 0 to day 14 were measured. FIG. 8C: Survival, defined as 10% weight loss compared to day 0, of anti-IFNAR- and PBS-treated K18 mice from day 0 to day 14 was measured.     
                                                                                                                           
FIGs. 9A-9B illustrate a non-limiting experiment testing the effect of therapeutic SLR14 in treating persistent infection and long COVID.

FIGs. 10A-10C illustrate the finding that therapeutic SLR14 clears persistent SARS- CoV-2 infection in Rag-/- mice. FIG. 10A: Rag-/-  mice were first intratracheally transduced with 1011 genome copies of AAV9-hACE2, allowed to rest for 14 days, followed by intranasal infection with 106 PFU SARS-CoV-2. 15 ug SLR14 or vehicle were intravenously administered 7 days post infection. 

Lungs were collected 7 days post SLR14 treatment for assessment of viral load. 

FIG. 10B: SARS-CoV-2 N gene expression from lung homogenates was measured 14 days post infection by quantitative PCR. FIG. 10C: Infectious viral burden from lung homogenates was measured 14 days post infection by plaque assays. 

FIG. 14A: Tumor-bearing mice (day 14) were intranasally (i.n.) infected with 8k PFU SARS-CoV-2 in 50 ul PBS. FIG. 14B: Body weight change of the mice after infection. FIG. 14C: Survival of the mice after infection. FIGs. 15A-15C illustrate BWL and survival of tumor-bearing mice after SARS-CoV2 1.n. infection. SLR14 pre-treatment protects tumor-bearing mice from SARS-CoV-2 infection. 

FIG.15A: Tumor-bearing mice (day 14) were intravenously (i.v.) treated with 25 ug SLR14 12 hours before or after 20k PFU SARS-CoV-2 intranasal (i.n.) infection. Vehicle-treated mice were used as control. FIG. 15B: Body weight change of the mice after infection.

 FIG. 15C: Survival of the mice after infection. 

FIGs. 16A-16D illustrate that SLR14 alleviates inflammatory burden and reduces lung pathology in lethal SARS-CoV-2 infection.

 FIG. 16A: Treatment scheme — K18 mice were intranasally infected with 5 x 104 PFU SARS-CoV-2. 4 hours post infection, 15 ug SLR14 or  vehicle were intravenously administered. 5 days post infection, lung tissues were collected.

FIGs. 17A-17J illustrate the finding that SLR14-mediated protection against SARS-CoV- 2 depends on IFN-I signaling. FIG. 17A: Experimental scheme: K18-hACE2 mice were intranasally infected with 103 PFU SARS-CoV-2 (2019n-CoV/USA_WA1/2020). 2 hours before infection, 15 ug SLR14 or vehicle were intravenously administered. 24 hours before SLR14 injection, half of SLR14-treated mice was additionally given 2 mg anti-IFNAR antibodies. Weight loss and survival were monitored daily up to 14 DPI. Death was recorded when mice were found dead in the cage, moribund, or at 80% of original body weight. In a separate cohort, lung tissues were collected for virological analysis 3, 6, and 8 DPI. FIGs. 17B-17D: Weight loss (FIGs. 17B-17C) and survival (FIG. 17D) of SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI. 

FIGs. 17E-17G: Measurement of genomic viral RNA in the lung parenchyma 3, 6, and 8 DPI. FIGs. 17H-17J: Measurement of genomic viral RNA in the trachea 3, 6, and 8 DPI. 

 FIGs. 18A-18G illustrate the finding that SLR14 treatment timing relative to SARS-CoV- 2 infection determines protective activities. FIG. 18A: Experimental scheme: K18-hACE2 mice were intranasally infected with 103 PFU SARS-CoV-2 (2019n-CoV/USA_WA1/2020). 15 ug SLR14 were intravenously administered at 16 hours before, 2 hours before, 4 hours after, 24 hours after, 48 hours after, or 72 hours after infection. Weight loss and survival were monitored daily up to 14 DPI. Death was recorded when mice were found dead in the cage, moribund, or at 80% of original body weight. FIGs. 18B-18D: Weight loss (FIGs. 18B-18C) and survival (FIG. 18D) of prophylactically SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI. FIGs. 30 18E-18G: Weight loss (FIGs. 18E-18F) and survival (FIG. 18G) of therapeutically SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI. 

FIGs. 19A-19C illustrate the finding that therapeutic SLR14 cures persistent SARS-CoV-2 infection in immunodeficient mice through induction of IFN-I. FIG. 19A: Experimental scheme: Rag-/-  mice were intratracheally administered with 1011 genome copies of AAV9-hACE2 and let rest for 2 weeks before intranasal infection with 106 PFU SARS-CoV-2 (2019n- CoV/USA_WA1/2020). 15 ug SLR14 or vehicle were intravenously administered 7 DPI. 24 hours before SLR14 injection, half of SLR14-treated mice was additionally given 2 mg anti- IFNAR antibodies. Lung tissues were collected for virological analysis 14 DPI. 

FIG. 19B: Measurement of genomic viral RNA in the lung 14 DPI.

FIG. 19C: Measurement of infectious virus in the lung 14 DPI by plaque assay. 

FIGs. 20A-20M illustrate the finding that SLR14 affords broadly cross-reactive protection against emerging SARS-CoV-2 variants.

 FIG. 20A: Experimental scheme: K18- hACE2 mice were intranasally infected with 104 PFU P.1, B.1.526, B.1.351, or B.1.1.7 variants. 15 ug SLR14 or vehicle were intravenously administered at 4 hours after infection. Weight loss and survival were monitored daily up to 14 DPI. Death was recorded when mice were found dead in the cage, moribund, or at 80% of original body weight. FIGs. 20B-20D: Weight loss (FIGs. 20B-20C) and survival (FIG. 20D) of SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI following P1 infection. 

FIGs. 20E-20G: Weight loss (FIGs. 20E-20F) and survival (FIG. 20G) of SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI following B.1.526 infection. FIGs. 20H-20J: Weight loss (FIGs. 20H-20I) and survival (FIG. 20J) of SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI following B.1.351 infection. FIGs. 20K-20M: Weight loss (FIGs. 20K-20L) and survival (FIG. 20M) of SLR14- and vehicle- treated K18-hACE2 mice from 1 to 14 DPI following B.1.1.7 infection. 

FIGs. 21A-21D illustrate the finding that SLR14 mediate IFN-I signaling-dependent viral control in the upper respiratory tract late, but not early, during the infection. FIG. 21A: Experimental scheme: K18-hACE2 mice were intranasally infected with 103 PFU SARS-CoV-2 (2019n-CoV/USA_WA1/2020). 2 hours before infection, 15 ug SLR14 or vehicle were intravenously administered. 24 hours before SLR14 injection, half of SLR14-treated mice was additionally given 2 mg anti-IFNAR antibodies. Nasal washes were collected for virological analysis 3, 6, and 8 DPI.

 FIGs. 21B-21D: Measurement of genomic viral RNA in the nasal wash 3, 6, and 8 DPI.

FIGs. 22A-22B illustrate the finding that genetic fnar deficiency abrogates SLR14- mediated antiviral activity. FIG. 22A: Experimental scheme: Ifnar-/- mice were intratracheally administered with 1011 genome copies of AAV9-hACE2 and let rest for 2 weeks before intranasal infection with 103 PFU SARS-CoV-2 (2019n-CoV/USA_WA1/2020). 15 ug SLR14 or vehicle were intravenously administered at 4 hours after infection. Lung tissues were collected for virological analysis 4 DPI. FIG. 22B: Measurement of genomic viral RNA 4 DPI.

20 FIGs. 23A-23E illustrate the finding that early uptake of i.v. SLR14 is mainly mediated by lung epithelial cells and inflammatory monocyte-derived macrophages. FIG. 23A: Experimental scheme: K18-hACE2 mice were i.v. injected with 15 ug AF647-conjugated SLR14 or vehicle. Lung tissues were collected for SLR14 uptake analysis by 4 hours post injection. Lung tissues from vehicle-injected controls were also collected as negative controls. FIG. 23B: Frequency of indicated immune and non-immune cell types among SLR14+ cells versus total lung cells. FIG. 23C: Frequency of indicated macrophage populations among SLR14+ cells or total lung cells. FIG. 23D: Distribution index (frequency of a given cell type in the SLR14+ compartment/frequency of all cells) of indicated immune and non-immune cell types. FIG. 23E: Distribution index of indicated macrophage populations.

FIGs. 24A-24C illustrate the finding that convalescent sera transfer cures persistent SARS-CoV-2 infection in immunodeficient mice. FIG. 24A: Experimental scheme: Rag-/- mice were intratracheally administered with 1011 genome copies of AAV9-AACE2 and let rest for 2 weeks before intranasal infection with 106 PFU SARS-CoV-2 (2019n-CoV/USA_WA1/2020). 200 uL convalescent sera or PBS were intravenously administered 7 DPI. Lung tissues were collected for virological analysis 14 DPI. FIG. 24B: Measurement of genomic viral RNA in the lung 14 DPI. FIG. 24C: Measurement of infectious virus titer in the lung 14 DPI by plaque assay. 

FIGs. 26A-26j illustrate the finding that post-exposure prophylactic SLR14 is partially protective against infection with the B.1.1.7 variant in K18-hACE2 mice. FIG. 26A: Experimental scheme: K18-hACE2 mice were intranasally infected with 104, 3.3 x 103, or 103 PFU B.1.1.7 variant. 15 ug SLR14 or vehicle were intravenously administered at 4 hours after infection. Weight loss and survival were monitored daily up to 14 DPI. Death was recorded when mice were found dead in the cage, moribund, or at 80% of original body weight. FIGs. 26B-26D: Weight loss (FIGs. 26B-26C) and survival (FIG. 26D) of SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI following infection with 10* PFU B.1.1.7. FIGs. 26E-26G: Weight loss (FIGs. 26E-26F) and survival (FIG. 26G) of SLR14- and vehicle-treated K18- hACE2 mice from 1 to 14 DPI following infection with 3.3 x 10° PFU B.1.1.7. FIGs. 26H-26]:

Weight loss (FIGs. 26H-26I) and survival (FIG. 26J) of SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI following infection with 104 PFU B.1.1.7. 

FIGs. 27A-27B illustrate gating strategies for immunological and SLR14 uptake analyses in the lung by flow cytometry. FIG. 27A: Gating strategies for identification of various immune and non-immune cell populations in the lung were used to generate FIGs. 23B-23E. FIG. 27B: Histogram examples of SLR14 uptake by epithelial cells and different macrophage subsets. Lung tissues from vehicle-treated mice were included as negative controls.

FIGs. 28A-28B illustrate the finding that SLR14 pre-treatment protects K18-hACE2 mice from SARS-CoV-2 brain infection. FIG. 283A: Experimental scheme: K18-hACE2 mice were intranasally infected with 103 PFU SARS-CoV-2 (2019n-CoV/USA_WA1/2020). 2 hours before infection, 15 ug SLR14 or vehicle were intravenously administered. 24 hours before SLR14 injection, half of SLR14-treated mice was additionally given 2 mg anti-IFNAR antibodies. Brain tissues were collected for virological analysis 8 DPI. FIG. 28B: Measurement of genomic viral RNA in the brain 8 DPI.

FIGs. 29A-29C illustrate the finding that SLR14 exerts strong antiviral effect in an AAV- based mouse model of SARS-CoV-2. FIG. 29A: Experimental scheme: B6J mice were intratracheally administered with 1010 genome copies of AAV9-AACE2 and let rest for 2 week before intranasal infection with 106 PFU SARS-CoV-2 (2019n-CoV/USA_WA1/2020). 15 ug SLR14 or vehicle were intravenously administered 4 hours post infection. Lung tissues were collected for virological analysis 4 DPI. FIGs. 29B-29C: Measurement of genomic viral RNA in the lung parenchyma 2 DPI (FIG. 29B) and 4 DPI (FIG. 29C).

FIGs. 30A-30B illustrate the finding that SLR14 treatment in Rag-/-  mice results in reduction of genomic viral RNA in the trachea. FIG. 30A: Experimental scheme: Rag” mice were intratracheally administered with 1010 genome copies of AAV9-AACE2 and let rest for 2 weeks before intranasal infection with 106 PFU SARS-CoV-2 (2019n-CoV/USA_WA1/2020). 15 ug SLR14 or vehicle were intravenously administered 7 DPI. 24 hours before SLR14 injection, half of SLR14-treated mice was additionally given 2 mg anti-IFNAR antibodies. Trachea tissues were collected for virological analysis 14 DPI. FIG. 30B: Measurement of genomic viral RNA in the trachea 14 DPI. 

FIGs. 31A-31C illustrate the finding that single-dose SLR14 reduces genomic viral RNA in Rag mice chronically infected with VOCs. FIG. 31A: Experimental scheme: Rag-/-  mice were intratracheally administered with 1011 genome copies of AAV9-AACE2 and let rest for 2 weeks before intranasal infection with B.1.1.7 or B.1.526. 15 ug SLR14 or vehicle were intravenously administered 7 DPI. Lung tissues were collected for virological analysis 14 DPI. FIGs. 31B-31C: Measurement of genomic viral RNA in the lung from mice infected with B.1.1.7 (FIG. 31B) or B.1.526 (FIG. 31C) 14 DPI.

FIGs. 32A-32C illustrate the finding that mouse adapted SARS-CoV-2 demonstrates strong resistance to SLR14-mediated antiviral activity. FIG. 32A: Experimental scheme: Rag-/- mice were intratracheally administered with 1011 genome copies of AAV9-hACE and let rest for 2 weeks before intranasal infection with mouse-adapted SARS-CoV-2 MA10. 15 ug SLR14 or vehicle were intravenously administered 7 DPI. Lung tissues were collected for virological analysis 14 DPI. FIGs. 32B-32C: Measurement of genomic viral RNA and infectious virus titer in the lung from mice infected with MA10 14 DPI.

FIGs. 33A-33E illustrate the finding that intravenously delivered SLR14 rapidly induces local IFN-I production at the respiratory mucosa with little impact on IFN-III production. FIG. 33A: Experimental scheme: K18-hACE2 mice were intravenously administered with 15 ug SLR14 or vehicle. 3 hours post injection, BALF and lung tissues were collected for IFN ELISA and RT-qPCR. FIGs 33B-33C: Measurement of IFN-I secretion in the BAL fluid and various [fna and Ifnb gene expression in the lung tissue from vehicle or SLR14 treated mice. FIGs 33D-33E: Measurement of IFN-III secretion in the BAL fluid by ELISA and Ifnl gene expression in the lung tissue from vehicle or SLR14 treated mice.

FIG. 34 illustrates the finding that in addition to providing viral control, SLR14 protects lung tissues from SARS-CoV-2 infection-induced viral pneumonia. SARS-CoV-2 infection causes widespread viral pneumonia associated with immune infiltration at alveolar and interstitial locations in lung tissues, which can be prevented by SLR14 treatment. FIG 34: H&E staining of lung sections from vehicle- (Left) or SLR14-treated (Right) K18-hACE2 mice 5 DPI. 

FIGs. 35A-35D illustrate the finding that SLR14 demonstrates superior protective capacity compared to other IFN-I-based antiviral strategies. FIG. 35A: Experimental scheme: K18-hACE2 mice were intranasally infected with 5 x 102 PFU SARS-CoV-2 (2019n- CoV/USA_WA1/2020). 4 hours post infection, infected K18-hACE2 mice were intravenously treated with 15 pg SLR14, 2 x 104 U rIFN-αA/D (low-dose), 2 x 105 U rIFN-αA/D (high-dose), 20 ug diABZI, or vehicle. Weight loss and survival were monitored daily up to 14 DPI. Death was recorded when mice were found dead in the cage, moribund, or at 80% of original body weight. FIGs. 35B-35D: Weight loss and survival of K18-hACE2 mice from 1 to 14 DPI.

FIGs. 36A-36G illustrate the finding that SLR14 is highly effective against B.1.617.2 infection in vivo. FIG. 36A: Experimental scheme: K18-hACE2 mice were intranasally infected with the B.1.617.2 variant. 15 ug SLR14 or vehicle were intravenously administered at 4 hours after infection. Weight loss and survival were monitored daily up to 14 DPI. Death was recorded when mice were found dead in the cage, moribund, or at 80% of original body weight. FIGs. 36B-36D: Weight loss and survival of SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI following 5 x 105 PFU (low-dose) B.1.617.2 infection. FIGs. 36E-36G: Weight loss and survival of SLR14- and vehicle-treated K18-hACE2 mice from 1 to 14 DPI following 5 x 107 PFU (high-dose) B.1.617.2 infection. 

FIG. 37 illustrates the finding that SLR14 utilizes IFN-I signaling to suppress SARS- CoV-2 replication, which is evidenced by dramatically reduced titers of spike-specific antibodies developed in SLR14-treated mice. K18-hACE2 mice were intranasally infected with a sublethal dose of SARS-CoV-2. 2 hours before infection, 15 ug SLR14 or vehicle were intravenously  administered. 24 hours before SLR14 injection, half of SLR14-treated mice was additionally given 2 mg anti-IFNAR antibodies. Sera were then collected from survivor mice 14 DPI and used for anti-SARS-CoV-2 S1 IgG measurement.

Adoptive transfer of sera: WT AAV-hACE2 mice were infected with SARS-CoV-2 as indicated elsewhere herein.  At 14 DPI animals were euthanized for blood collection. Blood was allowed to coagulate at room temperature for 30 min and then was centrifuged at 3900 rpm for 20 min at 4°C. Serum was collected, and anesthetized mice (30% v/v Isoflurane diluted in propylene glycol) were injected with 200 uL serum with a 32 g 8 mm syringe via retro orbital route.

The examples provided in the instant specification, including the highly controlled conditions in mice as set forth in the specification, are not representative or correlative of the ability to treat severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) in any subject as instantly claimed.  In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide treatment, reduction, minimization or prevention of viral replication in any subject.
Since the specification fails to provide the requisite guidance for the provision of treatment, reduction, minimization or prevention of viral replication in any subject, and since determination of the factors required for accomplishing these in any subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.  
For these reasons, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-30 is/are rejected under 35 U.S.C. 102(a)(1)(a) and 102(a)(2)(a) as being anticipated by Pyle et al (US 2016/0046943) teach methods for treating severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection in a subject comprising administering to the subject a therapeutically effective amount of a hairpin structure, which subject is optionally a tumor-bearing subject, an immune-compromised or immunodeficient subject, which administering optionally takes place before or after the subject is exposed to the virus causing the SARS-CoV-2 infection, which hairpin optionally comprises a ribonucleic acid (RNA) molecule, and optionally further comprises a 3'-overhang optionally comprising one, two, or three non-base pairing nucleotides, which treatment optionally reduces, minimizes, or prevents viral replication in the subject, or minimizes at least one complication from the infection, which SARS-CoV-2 infection is caused by at least one variant strain of SARS-CoV-2, which hairpin optionally comprises a loop or a linker, which linker is optionally free of a nucleoside, nucleotide, deoxynucleoside, or deoxynucleotide, or any surrogates or modifications thereof, or optionally free of a phosphate backbone, or any surrogates or modifications thereof, or optionally comprises at least one selected from the group consisting of an ethylene glycol group, an amino acid, and an alkylene chain, or which linker optionally comprises -(OCH2CH2)n-, wherein n is an integer ranging from 1 to 10, which hairpin optionally comprises one or two blunt ends, or comprises a 5'- terminus group selected from the group consisting of a 5'-triphosphate and a 5'-diphosphate, or which hairpin optionally comprises a modified phosphodiester backbone, or at least one 2'-modified nucleotide, or at least one modified base, or which hairpin optionally comprises at least one abasic nucleotide (see entire document, esp. ¶¶ 1-16, 58-62, 85, 86, 90, 100, 110-123, 150-154, 209, 340, 377, 378).

Claim(s) 1-11, 13-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pyle et al (US 2016/0046943),
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Pyle et al (US 2016/0046943) teach methods for treating severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection in a subject comprising administering to the subject a therapeutically effective amount of a hairpin structure, which subject is optionally a tumor-bearing subject, an immune-compromised or immunodeficient subject, which administering optionally takes place before or after the subject is exposed to the virus causing the SARS-CoV-2 infection, which hairpin optionally comprises a ribonucleic acid (RNA) molecule, and optionally further comprises a 3'-overhang optionally comprising one, two, or three non-base pairing nucleotides, which treatment optionally reduces, minimizes, or prevents viral replication in the subject, or minimizes at least one complication from the infection, which SARS-CoV-2 infection is caused by at least one variant strain of SARS-CoV-2, which hairpin optionally comprises a loop or a linker, which linker is optionally free of a nucleoside, nucleotide, deoxynucleoside, or deoxynucleotide, or any surrogates or modifications thereof, or optionally free of a phosphate backbone, or any surrogates or modifications thereof, or optionally comprises at least one selected from the group consisting of an ethylene glycol group, an amino acid, and an alkylene chain, or which linker optionally comprises -(OCH2CH2)n-, wherein n is an integer ranging from 1 to 10, which hairpin optionally comprises one or two blunt ends, or comprises a 5'- terminus group selected from the group consisting of a 5'-triphosphate and a 5'-diphosphate, or which hairpin optionally comprises a modified phosphodiester backbone, or at least one 2'-modified nucleotide, or at least one modified base, or which hairpin optionally comprises at least one abasic nucleotide (see entire document, esp. ¶¶ 1-16, 58-62, 85, 86, 90, 100, 110-123, 150-154, 209, 340, 377, 378).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-30 of copending Application No. 17/115,968 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of treating or preventing a viral infection in a subject comprising a double stranded nucleic acid molecule.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
10-19-22
/JANE J ZARA/Primary Examiner, Art Unit 1635